PER CURIAM.
Upon consideration of the appellee’s response, the purported final judgment under review is summarily reversed pursuant to *796Florida Rule of Appellate Procedure 9.315(b), and the cause is remanded for entry of an order of the type set out in Del Castillo v. Ralor Pharmacy, Inc., 512 So.2d 315, 319 n. 11 (Fla. 3d DCA 1987).1 See Martinez v. Marin, 700 So.2d 439 (1997) and cases cited; Miami Columbus, Inc. v. Ramlawi, 687 So.2d 1378, 1381 n. 4 (Fla. 3d DCA 1997), review denied, 697 So.2d 511 (Fla.1997).
Reversed.

. We now address only the form of the order below; the merits of the underlying ruling will be considered only on appeal from a properly entered final judgment or a non-final order reviewable under Florida Rule of Appellate Procedure 9.130.